PER CURIAM.
Office Depot, the employer/carrier (E/ C), appeals a final workers’ compensation order directing it to pay claimant permanent total disability (PTD) benefits, together with supplemental benefits. Claimant, Anna Ortega, cross-appeals the denial of her claim for penalties, contending the judge of compensation claims (JCC) erred in finding the E/C timely filed its notice of denial within the statutory period provided in section 440.192(8), Florida Statutes. We summarily affirm the award of PTD benefits, concluding that the JCC’s findings were based on competent, substantial evidence, and his interpretation of the applicable statutes governing a determination of PTD was correct. As to his denial of the claim for penalties, it clearly appears from the record that the employer did not file its notice of denial within 14 days after its receipt of the petition for benefits, as required by section 440.192(8), and the denial is reversed. See also Kilbourne & Sons v. Kilbourne, 677 So.2d 855, 859 (Fla. 1st DCA 1995).
AFFIRMED in part, REVERSED in part, and REMANDED.
ERVIN, PADOVANO, and HAWKES, JJ., concur.